Name: Commission Regulation (EC) NoÃ 488/2006 of 24 March 2006 fixing the exchange rates applicable to structural or environmental measures in 2006
 Type: Regulation
 Subject Matter: agricultural policy;  monetary relations;  monetary economics
 Date Published: nan

 25.3.2006 EN Official Journal of the European Union L 88/5 COMMISSION REGULATION (EC) No 488/2006 of 24 March 2006 fixing the exchange rates applicable to structural or environmental measures in 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), Having regard to Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (2), and in particular the second sentence of Article 4(3) thereof, Whereas: (1) In accordance with Article 4(2) of Regulation (EC) No 2808/98, the operative event for the amounts of a structural or environmental character is 1 January of the year during which the decision to grant the aid is taken. (2) In accordance with the first sentence of Article 4(3) of Regulation (EC) No 2808/98 the exchange rate to be used is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis, HAS ADOPTED THIS REGULATION: Article 1 In 2006, the exchange rate shown in the Annex shall apply to the amounts of a structural or environmental character referred to in Article 4(2) of Regulation (EC) No 2808/98. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 36 Regulation last amended by Regulation (EC) No 1044/2005 (OJ L 172, 5.7.2005, p. 76). ANNEX Exchange rates referred to in Article 1 (EUR 1 = average for 1 December 2005 to 31 December 2005) 0,573458 Cyprus pound 28,9712 Czech koruna 7,45403 Danish krone 15,6466 Estonian kroon 252,791 Hungarian forint 3,4528 Lithuanian litas 0,696729 Latvian lats 0,4293 Maltese lira 3,85493 Polish zloty 37,8743 Slovak koruna 239,505 Slovenian tolar 9,43950 Swedish krona 0,679103 Pound sterling